Title: From George Washington to Brigadier General William Smallwood, 6 March 1778
From: Washington, George
To: Smallwood, William



Dear Sir
Head Quarters Valley Forge 6th March 1778

I am favd with yours of the 3d instant and am sorry to find that what I meant merely as a joke has been taken by you in a serious point of light. I can assure you I never had the least suspicion that any part of your time was sacrificed or your duty neglected on account of the Ladies who fell into your hands. As it has been thought expedient to detain them a considerable time for the security of the property taken I think it would be hard to make them or their friends pay the expence of detention. Their Board therefore in my opinion properly becomes an incidental charge to be deducted from the gross amount of the prize before a dividend is made.

Genl Howe having lately by way of recrimination, charged us with many acts of cruelty towards prisoners who have fallen into our hands, among other matters introduces the treatment of those taken in the Brigt. Symetry. The charge is contained in the deposition of Serjeant Thompson of the 63d Regt copy of which you have inclosed. If what respects their treatment while under your command is false, be pleased to send me your state of the matter properly authenticated.
I should have no objection to having Copies of the physical manuscripts taken could it be done in any reasonable terms, but there are so many Volumes that it would be a work of infinite labour. I would therefore wish to have them sent forward to me by the first opportunity. I am &c.
